Citation Nr: 0033472	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to service connection for a right knee 
disability.    

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for hearing loss of the 
right ear.  

6.  Entitlement to a compensable initial rating for neuritis 
of the right elbow.  

7.  Entitlement to a compensable initial rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which the veteran service connection for sinusitis, 
hearing loss of the right ear, and disabilities of the left 
elbow, knees, and low back.  Service connection was awarded 
for neuritis of the right elbow, and a noncompensable initial 
rating was assigned.  The veteran responded with a March 1997 
notice of disagreement on all issues within the March 1996 
rating decision, and this appeal was initiated.  A May 1997 
statement of the case was afforded the veteran, and he 
responded with a May 1997 VA Form 9, perfecting his appeal.  
A personal hearing before an RO hearing officer was afforded 
him in August 1997, and a personal hearing before a member of 
the Board was afforded him in July 2000.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for right ear hearing 
loss and disabilities of the knees, left elbow, and low back, 
and compensable initial ratings for his service connected 
neuritis of the right elbow and sinusitis.  For the reasons 
to be discussed below, each of these issues needs to be 
remanded at this time for further development prior to any 
adjudication by the Board.  

Regarding the veteran's claim for service connection for a 
low back disability, he testified at his July 2000 personal 
hearing before a member of the Board that he has received 
recent private medical treatment for his low back disability; 
the records of this treatment are not yet of record.  During 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
law as revised requires the VA to make reasonable efforts to 
assist the claimant in obtaining any information or lay or 
medical evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 2, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  At the time the veteran's claim was 
initially denied, the RO found no evidence of a current low 
back disability.  Thus, the aforementioned private medical 
treatment records create a reasonable possibility of 
substantiation of the veteran's claim.  In light of the 
changes in the law, the RO must assist the veteran in the 
procurement of these records.  This issue is therefore 
remanded in order to afford the veteran full development.  

When the RO first considered the veteran's claims of service 
connection for bilateral knee and left elbow disabilities, it 
concluded these claims were not well-grounded, and must thus 
be denied.  However, the statutory requirement that the 
veteran submit a well-grounded claim in order to invoke the 
VA's duty to assist, formerly found at 38 U.S.C. § 5107, has 
been superseded by the aforementioned Veterans Claims 
Assistance Act of 2000.  The RO has not yet had an 
opportunity to consider whether any additional notification 
or development action is required under the new law.  
Therefore, it would be potentially prejudicial to the 
appellant for the Board to adjudicate these issues at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Because of the change in the law 
brought about by the Veterans Claims Assistance Act, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law, actions 
the RO was not required to pursue under the old statutory 
scheme.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The veteran also seeks service connection for right ear 
hearing loss.  During a December 1997 VA neurological 
examination, he was noted to have "bilateral tinnitus and 
high frequency hearing loss," although it is unclear from 
the record if the examiner is basing this assessment on 
medical evidence or the veteran's self-reporting.  In its 
March 1996 denial of the veteran's claim, the RO concluded 
that the veteran's claim for service connection for right ear 
hearing loss was not well-grounded, as he did not have a 
current hearing disability in the right ear.  However, the 
December 1997 VA examination report at least raises the 
reasonable possibility of such a disability, thus warranting 
a remand of the claim for clarification.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  Thus, a remand of this issue is 
warranted.  

The veteran next seeks an increased initial rating for his 
service connected neuritis of the right elbow.  He testified 
at his July 2000 personal hearing that he was afforded a 
December 1995 VA nerve conduction study of his right elbow, 
but a report of such a study is not of record.  As this 
evidence is obviously relevant to the veteran's claim for an 
increased initial rating for neuritis of the right elbow, it 
must be obtained by the RO prior to any final adjudication.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 2, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  This issue is thus remanded in order 
for the RO obtain the veteran's December 1995 nerve 
conduction study.  

The veteran also seeks a compensable initial rating for his 
service connected sinusitis.  He testified at his hearing 
that he has received private medical treatment from Drs. 
"Winfield" and "Bomhard" but the records of such treatment 
have not yet been added to the claims file. As this evidence 
is obviously relevant to the veteran's claim, the RO must 
attempt to obtain it prior to any final adjudication.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 2, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  This issue is thus remanded in order 
for the RO to request such records from the veteran, or for 
him to submit written permission for the VA to obtain these 
relevant records.  

As is noted in the introduction of this remand, certain 
issues in this appeal arise from initial ratings of a service 
connected disability.  In such cases, the Court has stated 
that separate ratings can be assigned separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In reconsidering the veteran's claims for increased initial 
ratings for sinusitis and neuritis of the right elbow, the RO 
must determine whether a staged rating is indicated in either 
case by the evidence for any period of the veteran's pending 
claim.  38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 (1999).  




In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  Specifically, the RO 
should send a letter to the veteran 
requesting the full names and addresses 
of any private doctors who have treated 
his service connected disabilities, or 
those disabilities for which he seeks 
service connection.  The veteran should 
next be asked to sign written 
authorization forms in order for the VA 
to obtain these records, or in the 
alternative, to obtain and submit these 
records himself.  Next, the RO should 
attempt to obtain the December 1995 VA 
nerve conduction study discussed by the 
veteran at his July 2000 personal 
hearing.  

3.  The veteran should be afforded a VA 
medical examination to evaluate his 
claimed hearing loss of the right ear.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, including puretone 
threshold and speech recognition testing, 
should be accomplished.  The examiner 
should evaluate the right ear hearing 
loss for which the veteran claims service 
connection, and determine if such a 
current disability exists and if it is at 
least as likely as not that such a 
disability is the result of a disease or 
injury in service.  The medical examiner 
should give, to the best of his/her 
medical knowledge, the approximate date 
of onset of the veteran's right ear 
hearing loss, if any.  The medical basis 
for all opinions expressed should be 
indicated for the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO must review the 
claims file and evidence of record and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed for each 
of the veteran's claims on appeal.  If the 
actions taken remain adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



